Title: To George Washington from Edmund Randolph, 26 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 26. 1794.
          
          I have examined all Mr Morris’s ministerial correspondence; and after the impression,
            which I had received from others, whom I supposed to be conversant with it, I am really
            astonished to find so little of what is exceptionable, and so much of what the most
            violent would call patriotic. The parts to be witheld, will probably be of these denominations: 1. What relates to Mr G—-t; 2. some harsh expressions on the conduct of the rulers in France,
            which, if returned to that country, might expose him to danger; 3. the authors of some
            interesting information, who, if known, would be infallibly denounced. He speaks indeed
            of his court; a phrase, which he might as well have let alone. I
            shall do myself the honor of waiting on you in the morning; and I write now, only to
            give you an outline of the true state of the business. I have
            the honor, sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        